DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Response to Arguments
Regarding Applicant’s arguments that the amendment to claim 16 overcomes the cited prior art, the Examiner respectfully disagrees. Claim 16 has been amended to place the fixing members of claim 31 on the piston rod and body which engage with each other to prevent rotational movement of the piston rod with respect to the body when the piston rod is axially moved in the distal direction. The limitation is broader than that set forth in claim 31 as it does not set forth any specific structure for the fixing members and allows for an interpretation of Marshall which reads on the limitation as currently set forth. The plunger rod of Marshall is threadedly engaged with the stop member 44 which is engaged in tracks in the body to allows for axial movement therein. The piston rod is rotatably connected to the stop member but only moves axially during dose dispensing due to the engagement of the stop member in tracks in the housing. The claim fails to require the direct connection of fixing members on the piston rod and body and therefore the intermediate connection of the two features via the stop member is considered to anticipate the limitation as currently set forth. For this reason, the rejection is considered proper and is maintained below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-24, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 2010/0010454).
Regarding claim 16, Marshall et al. (henceforth Marshall) discloses  (Figures 1-2) an assembly for a medication delivery device comprising: a body (12 and associated syringe and carrier elements), a piston rod (40) adapted and arranged to be rotated with respect to the body in a dose setting state of the assembly for setting a dose of a medication and to be axially moved in a distal direction with respect to the body in a dose delivering state of the assembly for delivering the dose of the medication set, and a setting nut (stop member 44) secured against rotational movement with respect to the body, axially movable with respect to the body, and helically coupled with the piston rod (40; Paragraph [0035] sets forth that the stop member 44 is rotationally engaged with plunger rod 40 and is keyed via splines or some similar engagement to the housing so as to allow for axial translation when the plunger rod is rotated), wherein the setting nut (44) is adapted and arranged to axially travel in the proximal direction with respect to the body (12 and associated syringe and carrier elements) for setting a dose of a medication when the piston rod (40) is rotated with respect to the body in the dose setting state of the assembly due to being helically coupled with the piston rod (e.g., Paragraph [0039]), and wherein the setting nut (44) is adapted and arranged to axially travel in the distal direction with respect to the body for delivering the dose of the medication set when the piston rod is axially moved in the distal direction with respect to the body in the dose delivering state of the assembly (Paragraph [0035]; the stop member is moved distally during dose delivery until it abuts the proximal end of container24), and wherein the piston rod is engageable with rotational movement fixing member (tracks in housing engaged with setting nut 44; the nut is engaged with the housing and the plunger rod via the thread of the plunger rod and track of the housing; the claim does not require the piston rod to be directly engaged with the housing features to perform the claimed function and the device as set forth above) which are adapted to prevent rotational movement of the piston rod with respect to the body when the piston rod is axially moved in the distal direction with respect to the body in a dose delivery state of the assembly (the stop member 44 is keyed to the housing and as such this configuration is considered to read on the limitation as currently set forth as the stop member and piston rod cannot change relative configurations during dose delivery due to the keyed engagement of the stop member and housing; Paragraphs [0035] and [0039]).
Regarding claim 18, Marshall further discloses non-return means (proximal plunger portion 42 adapted and arranged to mechanically cooperate with the piston rod (40) and to prevent axial movement of the piston rod in the proximal direction with respect to the body (12) in the dose setting state (Figure 2; Paragraph [0036] set forth that the proximal plunger portion is engaged with the proximal end of the distal plunger portion 40 and as the proximal plunger portion is secured from proximal movement relative to the body of the device the distal plunger portion is also secured from proximal movement relative to the body of the device as they are engaged as depicted in Figure 2).
Regarding claim 19, Marshall further discloses wherein an axial travel path of the setting nut (44) in the proximal direction with respect to the body (12 and associated syringe and carrier elements) corresponds to the set dose of the medication (Paragraph [0039]).
Regarding claim 20, Marshall further discloses wherein the piston rod (40) provides an axial dose setting stop (49) adapted and arranged to inhibit a further axial travel of the setting nut (44) in the proximal direction with respect to the body when the setting nut abuts the axial dose setting stop, the axial dose setting stop thereby delimiting a proximal end of a maximum possible axial travel path of the setting nut in the proximal direction with respect to the body (the proximal portion 49 of the distal plunger portion 40 represents the most proximal movement that the setting nut may travel via rotation of the plunger rod before the stop member is in engagement with the proximal portion 49 and therefore limits the travel of the stop member and represents the maximum dose which may be delivered).
Regarding claim 21, Marshall further discloses wherein a maximum possible axial travel path of the setting nut in the proximal direction with respect to the body corresponds to a maximum settable dose of the medication (as set forth above for claim 20, the stop member 44 may be moved proximally during dose setting via rotation of the plunger rod until the stop member abuts the distal end of the proximal portion 49 of the distal plunger portion 40; this represents the largest dose which may be dialed and subsequently dispensed from the device).
Regarding claim 22, Marshall further discloses wherein the body (12 and associated syringe and carrier elements) provides an axial end stop (proximal end portion of syringe container 24) adapted and arranged to inhibit further axial travel of the setting nut in the distal direction with respect to the body when the setting nut abuts the axial end stop, the axial end stop thereby delimiting a distal end of an axial travel path of the setting nut in the distal direction with respect to the body (e.g., Figure 2, the stop member 44 abuts the proximal end of the syringe container 24 thereby preventing further distal travel of the plunger member 40 beyond the dose set by the stop member).
Regarding claim 23, Marshall further discloses wherein the piston rod (40) comprises an outer thread (43) and the setting nut (stop member 44) comprises an inner thread for helical coupling between the piston rod and setting nut (Figure 1, Paragraph [0035)]).
Regarding claim 24, Marshall further discloses wherein the body comprises at least one axially extending inner track for axially guiding the setting nut (stop member 44), and wherein the setting nut comprises guiding means guided in the inner track of the body (e.g., Paragraph [0035] discloses the outer surface of the stop member 44 is keyed to the inner surface of the body member via splines or other known means; splines comprise a plurality of vertically spaced ribs which would necessarily correspond to splines on the outer surface of the stop member to create the mechanical engagement between the body and stop member which is disclosed in the cited paragraph though not depicted; thus the outer surface of the stop member and inner surface of the body comprise corresponding splines to effect the engagement between the two elements which allows for the axial travel of the stop member with respect to the body via rotation of the plunger rod).
Regarding claim 28, Marshall further discloses wherein the piston rod (40) comprises a piston rod front part (41) and a piston rod rear part (42 and activation button 52) which are mechanically coupled (at element 47 in Figure 1; Paragraph [0036]), wherein the piston rod rear part (42 and activation button 52) extends out of the body (12) in the proximal direction so as to be operable by a user in the dose setting state (via adjustment ring 38 which is engaged with the proximal end of the distal plunger portion ) and in the dose delivering state of the assembly (via depressing of activation button 52 to perform the injection), and wherein the piston rod front part (41) is helically coupled with the setting nut (44; Figure 1).
Regarding claim 30, Marshall further discloses wherein the medication delivery device is a variable-dose single-shot device (e.g., Paragraph [0052] discloses the device being disposed of after the injection is complete; such would also be the case if the maximum dose were delivered).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2010/0010454) in view of Moser et al. (US 2015/0250950).
Regarding claims 25-27, Marshall discloses the claimed invention substantially as set forth above for claim 16, but does not explicitly disclose a lock means on the body to prevent rotation of the piston rod relative to the body in an unprimed state. 
Moser et al. (henceforth Moser) teaches an injection device comprising a secured dosing button wherein the body of the device comprises a lock means (Paragraph [0013]; engagement means on casing part) and wherein the lock means and piston rod (analogous to the dose setting means of Moser) are configured to mechanically cooperate with each other such that, in an unprimed state of the assembly, rotational movement of the piston rod with respect to the body for performing a dose setting operation is prevented (Paragraph [0013] of Moser sets forth that the dose setting means is engaged with the housing in a locked configuration until the dose setting means is moved out of said engagement via a priming step). Moser further teaches wherein the piston rod comprises an anti-rotation member (e.g., an external protrusion as per Paragraph [0013] located on the dosing means), wherein, in the unprimed state of the assembly, the lock means (groove in body which engages with protrusion on dosing means) engages the anti-rotation member in a splined manner (the protrusion of the dosing member engaged with the groove of the body is considered a splined connection) such that rotational movement of the piston rod with respect to the body for setting the dose of the medication is prevented, and wherein, for priming the assembly, the piston rod is axially movable in the distal direction with respect to the body such that the lock means and the anti-rotation member are brought out of engagement for enabling rotational movement of the piston rod with respect to the body for setting the dose of the medication (see Paragraph [0013] of Moser which discloses that the dosing member cannot rotate relative to the housing until moved proximally via a priming operation; see also Paragraph [0042] of Marshall which discloses that the syringe carrier is moved proximally to effect the priming; in this manner Marshall teaches the piston rod moving distally with respect to at least a portion of the housing as the housing which comprises the syringe carrier is moved proximally; regarding claim 27, as the piston rod and stop member of Marshall are axially locked in the absence of rotation of the piston rod it is understood that as the piston rod is moved relative to the body member that the stop member will move along with the piston rod in the same direction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection device of Marshall to comprise the dose locking feature of Moser so as to ensure that a proper dose is delivered after a priming step as such step prevents an undesirable accumulation of air in the reservoir (Moser Paragraph [0004)]).
Regarding claim 29, Marshall/Moser teach the claimed invention substantially as set forth above for claim 28, but do not explicitly disclose the piston rod front part and rear parts to be secured against rotational movement with respect to each other (Paragraph [0036] of Marshall teaches that the two sections rotate relative to one another), however, it would have been obvious to one of ordinary skill in the art to join the front and rear sections of the plunger rod of Marshall since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Furthermore, there are no apparent structural issues with rotationally locking the first and second plunger portions of Marshall which would prevent the device from functioning if such a modification were made.
Allowable Subject Matter
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783